Citation Nr: 0632986	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-32 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefits purposes to handle disbursement of funds 
under the provisions of 38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

FINDING OF FACT

Due to his totally disabling service-connected schizophrenic 
reaction, bipolar disorder, the veteran does not have the 
mental capacity to contract or to manage his affairs, 
including disbursement of funds, without limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA funds disbursement 
purposes.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. § 3.353 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claims for entitlement to the 
restoration of competency for VA purposes, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326 (2005).  Prior to initial adjudication of the 
veteran's claim, a letter dated in July 2002 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
VA evaluations as to the veteran's competency were conducted 
in November 2002 and January 2004.  38 C.F.R. § 3.159(c)(4).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection is currently in effect for schizophrenic 
reaction, bipolar disorder, which is rated as 100 percent 
disabling.  The veteran is rated incompetent for VA benefits 
purposes, and claims competency status should be restored.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 
(2006).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

A careful review of all of the evidence of record shows that 
the veteran is currently incapable of personally handling his 
VA benefits.  His assertions as to his competency do not 
constitute competent medical evidence.  38 C.F.R. § 3.353(c); 
Sanders v. Brown, 9 Vet. App. 525 (1996). 

The initial medical evidence prompting the proposal of a 
finding of incompetency was in VA outpatient treatment 
records from June 2002, when the veteran was admitted for 
inpatient psychiatric treatment.  During this admission, the 
veteran reported that his body had been infested with worm-
like insects, and related a marked religious preoccupation, 
in that he had "all the powers that Christ exhibited in the 
New Testament."  Mental status examination upon entrance 
noted that the veteran had no insight into his illness, 
limited ability to understand situations and act 
appropriately, and somatic delusions and visual 
hallucinations.  

In July 2002, after the inpatient treatment discharge, the 
veteran's VA psychiatric case manager attempted to followup 
with the veteran as to his progress.  However, the veteran 
stated to her that he was not taking his medications, and was 
unwilling to make any changes to his routine or follow any 
instructions at that time.  VA outpatient records from 
September 2002 to November 2002 note that the veteran 
presented with complaints similar to during his inpatient 
treatment, to include somatic beliefs of skin infestation and 
delusions of grandeur.  Specifically, a November 2002 VA 
psychiatric note stated that the veteran reported erratic 
financial behaviors during his manic phases, to include 
purchasing large quantities of used clothing at Salvation 
Army sales.  Laboratory results showed in November 2002 that 
the veteran had not been taking his medication; the VA 
psychiatrist stated that the veteran was "noncompliant and 
unreliable."

A January 2003 VA mental health clinic note discussed the 
veteran's "obvious" noncompliance with his medication 
regimen.  The veteran reported that he did not feel he needed 
his bipolar disorder medications, and refused to take them.  
The veteran also reported that his driver's license had been 
suspended, after accumulating three speeding tickets and 
being involved in an accident in which he had fallen asleep 
behind the wheel.  Additionally, the VA psychiatrist noted 
that the veteran was delusional, believing that he was a 
ghost and that no one could see him; the veteran also related 
that he planned to buy a plane ticket to New Guinea where he 
would become a tribal minister.  The VA psychiatrist 
concluded that the veteran's insight and judgment were very 
poor; although he did not appear to be an imminent danger to 
self or others, his noncompliance with his medication regimen 
resulted in severe psychotic bipolar symptoms, and it would 
be best if he lived in a supportive living environment.

By January 2004, the veteran was residing at an assisted care 
facility.  The VA case manager found that the need for a 
conservator for his financial affairs continued.  The most 
recent VA treatment notes of record, dated in February 2006, 
concluded that the veteran continued to carry a diagnosis of 
severe bipolar disorder, and needed ongoing psychiatric care.  
On mental status examination, he was not oriented to date or 
year, and believed that he lived at his former home.  The 
psychiatrist noted that a motor and sensory system physical 
examination could not be conducted because the veteran was 
not following the psychiatrist's commands, and was 
inconsistent with his answers.

The overwhelming evidence of record is clear, convincing, and 
leaves no doubt that the veteran is incompetent to handle 
disbursement of funds without limitation.  The record 
reflects that the veteran continues to experience major 
delusions, is not fully oriented on mental status 
examination, and, most critically, has only been shown to be 
compliant with a medication regimen when supervised full-time 
in an assisted living environment.  As such, the Board finds 
that the veteran is incompetent for handling disbursement of 
funds for VA purposes.

As the evidence overwhelmingly establishes the veteran's lack 
of competence to manage his VA funds, the benefit of the 
doubt doctrine does not apply, and the claim for restoration 
of competency for VA benefits purposes must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Sanders v. Principi, 17 Vet. App. 329 (2003).


ORDER

The veteran is incompetent for VA purposes.  The appeal is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


